        CASE 0:20-cv-02250-WMW-TNL Doc. 43 Filed 11/19/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Paula M. Overby,                                    Civil No. 20-CV-2250 (WMW/TNL)

              Plaintiff,
       vs.                                                    DEFENDANTS’
Steve Simon, in his official capacity as the      MEMORANDUM IN SUPPORT OF
Minnesota Secretary of State, and Timothy                MOTION TO DISMISS
Walz, in his official capacity as Governor
of Minnesota,
              Defendants.


       Plaintiff Paula Overby asserts that the November 2020 election in Minnesota’s

Second Congressional District should be set aside and rescheduled for February pursuant

to state law. Her claims are contrary to directly applicable precedent from this Court and

from the Eighth Circuit Court of Appeals. The Court should therefore dismiss the lawsuit.

                                         FACTS

       The Legal Marijuana Now Party (“the LMNP”) is a major party under Minnesota

law. See Minn. Stat. § 200.02, subd. 7 (2020) (providing criteria for major-party status);

https://www.sos.state.mn.us/elections-voting/how-elections-work/political-parties/

(listing current major parties in Minnesota). In September 2020, the LMNP candidate for

Minnesota’s Second Congressional District, Adam Weeks, unexpectedly died. Craig v.

Simon, ___ F.Supp.3d. ___, No. 20-CV-2066, 2020 WL 5988497, at *1 (D. Minn. Oct. 9,

2020). Under state election law, this created a vacancy in nomination in the Second

District race. See Minn. Stat. § 204B.13, subd. 2(c) (2020). The Secretary therefore

issued a public statement that, pursuant to the vacancy statute, the votes cast in the
        CASE 0:20-cv-02250-WMW-TNL Doc. 43 Filed 11/19/20 Page 2 of 6




Second District race would not be counted, and a special election would be scheduled in

February 2021. Craig, 2020 WL 5988497, at *1.

       Section 204B.13 further provides that the party whose nomination has been

vacated may nominate a new candidate to run in the February special election. Minn.

Stat. § 204B.13, subd. 2(a). Plaintiff alleges that, pursuant to this provision, the LMNP

nominated her to run in the Second District special election. (Compl. ¶ 8, Dkt. #1.)

       On October 9, in an action brought by the incumbent Democratic candidate for the

Second District seat and one of her supporters, this Court enjoined the Secretary from

enforcing section 204B.13 as to the Second District election. Craig, 2020 WL 5988497,

at *1. The Republican candidate in the race—who intervened in the lawsuit—appealed

and moved the Eighth Circuit to stay the injunction. Craig v. Simon, ___ F.3d ___, 2020

WL 6253445, at *1 (8th Cir. Oct. 23, 2020). The appeals court denied the motion,

holding that the intervenor-appellant was not likely to prevail on the merits of his appeal

because section 204B.13, as applied to the 2020 Second District election, is likely

preempted by federal law. Id. at *4. The U.S. Supreme Court denied an emergency

application to stay the injunction. Kistner v. Craig, No. 20-3126 (U.S. Oct. 27, 2020)

(Gorsuch, J., Circuit Justice). This Court’s injunction therefore remains in place, and the

election for this congressional race was conducted on November 3.

       Meanwhile, on October 29, Plaintiff filed the instant lawsuit against Secretary of

State Steve Simon and Governor Tim Walz, in their official capacities, seeking to have

the Second Congressional District election postponed until February under Minn.

Stat. § 204B.13. (Compl. at 5 ¶ (c).) The Court construed one of her filings to seek a


                                             2
        CASE 0:20-cv-02250-WMW-TNL Doc. 43 Filed 11/19/20 Page 3 of 6




preliminary injunction reversing the Court’s October 9 injunction. (Order, Dkt. #5.) The

Court denied the motion on November 2. (Order, Dkt. #30.)

       According to the current unofficial count, 1 Minnesota voters cast more than

423,000 votes in the November 3 Second District election. See https://electionresults.

sos.state.mn.us/Results/Index?ersElectionId=136&scenario=USRepresentative&districtId

=557. Incumbent U.S. Rep. Angie Craig received the most votes in the election. Id. The

late Mr. Weeks, who was listed on the ballot as the LMNP nominee, received 24,693

votes. Id. This constituted approximately 5.8% of the total vote in the district. See id.

       On November 10, Plaintiff filed a motion to intervene in the Eighth Circuit appeal

of this Court’s decision in Craig. The appeals court has not ruled on the motion.

                                       ARGUMENT

       Plaintiff’s claims are contrary to directly applicable precedent from both this Court

and the Eighth Circuit. As a result, the lawsuit should be dismissed.

       In reviewing a motion to dismiss for failure to state a claim upon which relief can

be granted, the Court accepts as true all factual allegations in the complaint. Schaller Tel.

Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 740 (8th Cir. 2002). It need not, however,

accept as true conclusory allegations or legal conclusions drawn by the pleader. Hanten v.

Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999); Westcott v. City of

Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). The court must grant a motion to dismiss


1
  The official vote totals for Minnesota’s November general election will be available
after the State Canvassing Board canvasses the results on November 24. See Minn.
Stat. § 204C.33, subd. 3 (2020).


                                              3
        CASE 0:20-cv-02250-WMW-TNL Doc. 43 Filed 11/19/20 Page 4 of 6




when the complaint does not allege enough facts to state a claim to relief that is plausible

on its face rather than merely conceivable. Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007). In addition, Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law. Nietzke v. Williams, 409 U.S. 319, 326 (1989). Whether a

complaint states a claim is a question of law. Morton v. Becker, 793 F.2d 185, 187

(8th Cir. 1986).

       Plaintiff seeks injunctive relief (1) requiring the Secretary to register her as the

LMNP candidate in the Second Congressional District election, (2) requiring the

Governor to issue a writ scheduling a special election in the Second District in February,

and (3) barring Defendants from certifying the results of the Second District’s November

election. (Compl. at 5.) She contends that Minn. Stat. § 204B.13 requires a February

election and grants her the right to run in it as the LMNP nominee. (Id. ¶¶ 7-9.)

       Plaintiff’s claims fail for the reasons that the Eighth Circuit and this Court

explained in their rulings in Craig. Both courts held that, as applied to the 2020 Second

District election, Minn. Stat. § 204B.13 is precluded by 2 U.S.C. § 7, the federal statute

that requires congressional elections to be held on the Tuesday after the first Monday in

November in every even-numbered year. Craig, 2020 WL 6253445, at *4; Craig, 2020

WL 5988497, at *6-7. This conclusion applies in the current case as well, and as a result

Plaintiff cannot state a claim for which relief can be granted.

       Moreover, in issuing the October 9 injunction, this Court noted, though it did not

reach, the plaintiffs’ claim that failing to count the votes cast in a November election

would “unconstitutionally burden the rights of voters who have, or otherwise would, cast


                                              4
         CASE 0:20-cv-02250-WMW-TNL Doc. 43 Filed 11/19/20 Page 5 of 6




their ballots in the general election.” Craig, 2020 WL 5988497, at *7. Whatever the

viability of this argument as of October 9, events since then have vastly increased the

magnitude of the harm to Minnesota voters’ rights that invalidating the election would

inflict. On October 9, comparatively few votes had been cast, and the Secretary had

notified Second District voters (as required by the state statute) that their votes in the

congressional election would not be counted. Id. at *1. By now, however, Second District

residents have cast more than 423,000 votes—the vast majority of them after, and in

reliance on, the rulings of this Court and of the Eighth Circuit that those votes would be

counted. Thus, even if it were constitutional to apply section 204B.13 weeks before the

election, it would clearly be unconstitutional to apply it weeks after. See, e.g., Andino v.

Middleton, No. 20A55, 2020 WL 5887393, at *1 (U.S. Oct. 5, 2020) (directing that votes

cast in reliance on prior court order be counted). Plaintiffs’ claims therefore fail.

       Finally, Defendants note that Plaintiff can properly acquire legal review of her

contentions regarding section 204B.13 and the Second District election within the Eighth

Circuit’s review of this Court’s order in Craig. Plaintiff has now moved to intervene in

that appeal. If and when proceedings in the Craig case resume in this Court, Plaintiff can

seek to intervene there as well. As a result, there is no need for this superfluous parallel

litigation.

                                      CONCLUSION

       For these reasons, Plaintiff’s claims are contrary to the direct holdings of this

Court and the Eighth Circuit in Craig. Indeed, the completion of the November election,

which included hundreds of thousands of votes that were cast in reliance on federal court


                                              5
            CASE 0:20-cv-02250-WMW-TNL Doc. 43 Filed 11/19/20 Page 6 of 6




orders, substantially weakens any contention that Minn. Stat. § 204B.13 can

constitutionally be applied to the 2020 Second Congressional District election. Plaintiff’s

suit should therefore be dismissed.


Dated: November 19, 2020                 Respectfully submitted,

                                         KEITH ELLISON
                                         Attorney General
                                         State of Minnesota

                                         s/ Nathan J. Hartshorn
                                         NATHAN J. HARTSHORN
                                         Assistant Attorney General
                                         Atty. Reg. No. 0320602

                                         445 Minnesota Street, Suite 1400
                                         St. Paul, Minnesota 55101-2131
                                         (651) 757-1252 (Voice)
                                         (651) 297-1235 (Fax)
                                         nathan.hartshorn@ag.state.mn.us

                                         ATTORNEY FOR DEFENDANTS

|#4844005




                                            6
